     Case 2:17-cv-02430-TLN-CKD Document 69 Filed 04/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11

12
     JUANITA MACHADO,                                    2:17-cv-02430-TLN-CKD (PS)
13
                                            Plaintiff, ORDER
14
                      v.
15

16   J.A. LIZARRAGA,                                     Judge:   The Honorable Carolyn K.
                                                                  Delaney
17                                       Defendant. Trial Date:   Not set
                                                    Action Filed: November 17, 2017
18

19         Good cause appearing, Defendants Hymas, Wallace, Bacca, Sherring, Lizarraga, Scheurer,

20   and Navarro’s request for an extension of time to file a reply in support of Defendants’ motion to

21   dismiss Plaintiff’s third amended complaint is GRANTED. Defendants shall serve their reply in

22   support of Defendants’ motion to dismiss Plaintiff’s third amended complaint on or before April

23   21, 2020.

24
     April 17, 2020
25                                                   _____________________________________
26                                                   CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
27   17.2430.cont

28
                                                     1
                                                                          Order (2:17-cv-02430-TLN-CKD)
